SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

588
KA 11-00802
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CAMERON L. WILLIAMS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (WILLIAM G. PIXLEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P.
Geraci, Jr., J.), rendered February 2, 2011. The judgment convicted
defendant, upon a jury verdict, of murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon a jury verdict, of murder in the second degree (Penal Law §
125.25 [1]). Defendant contends a prospective juror who indicated a
bias in favor of police testimony failed to provide an unequivocal
assurance that his bias would not affect his verdict, and thus that
County Court erred in denying his challenge for cause to that
prospective juror. We reject that contention. Defendant is correct
in contending that, “when a prospective juror makes a statement or
statements that ‘cast serious doubt on [his or her] ability to render
an impartial verdict’ . . . , that prospective juror must be excused
for cause unless he or she provides an ‘unequivocal assurance that [he
or she] can set aside any bias and render an impartial verdict based
on the evidence’ ” (People v Lewis, 71 AD3d 1582, 1583). Here, we
conclude that the prospective juror provided the requisite unequivocal
assurance of his ability to be impartial (see People v Rogers, 103
AD3d 1150, 1152, lv denied 21 NY3d 946). Indeed, the court elicited
an unequivocal assurance from the prospective juror that he would
treat the testimony of police officers as he would the testimony of
“any other witness” and that he would “listen to the evidence in the
case and decide whether or not [he] believe[s] . . . what the[]
[witnesses] have to say in this courtroom.”

     Defendant further contends that the court erred in denying his
mid-trial request for a Wade-type hearing with respect to two
witnesses who, as part of the prosecutor’s trial preparation, viewed a
                                 -2-                           588
                                                         KA 11-00802

surveillance video and identified defendant in the video based upon
his walk. We reject that contention because the viewing of the
videotape was not a police-arranged identification procedure (see
People v Gee, 99 NY2d 158, 162-164, rearg denied 99 NY2d 652). Even
assuming, arguendo, that this was an identification proceeding within
the meaning of CPL 710.30, we conclude that the two witnesses were
familiar with defendant such that their identifications were
confirmatory, and the court did not err in denying defendant’s request
for a Wade-type hearing inasmuch as it would have been superfluous
(see People v Hopkins, 284 AD2d 223, 223, lv denied 96 NY2d 902).

     Defendant contends that he was denied a fair trial based on the
court’s refusal to redact the name “Killa” from a letter found in
defendant’s jail cell and the prosecutor’s use of that name during
summation. We reject that contention. The letter was confiscated in
defendant’s jail cell, contained a fingerprint that was consistent
with the fingerprint of defendant, and referenced a court case and the
possible outcome if a certain witness did not testify. We conclude
that the court did not abuse its discretion in refusing to redact the
letter prior to admitting it in evidence as relevant and probative of
defendant’s consciousness of guilt (see People v Washington, 306 AD2d
701, 702, lv denied 100 NY2d 600). Defense counsel read the letter in
its entirety to the jury during his summation, and the prosecutor
referred to the alias in his summation. Inasmuch as defendant did not
object to the prosecutor’s summation, defendant failed to preserve for
our review his contention that the prosecutor engaged in misconduct by
referring to the alias (see People v Tolliver, 93 AD3d 1150, 1150-
1151, lv denied 19 NY3d 968). We decline to exercise our power to
review that contention as a matter of discretion in the interest of
justice (see CPL 470.15 [6] [a]). Finally, we reject defendant’s
contention that defense counsel was ineffective in failing to object
to comments made by the prosecutor during summation (see Tolliver, 93
AD3d at 1151; People v Washington, 9 AD3d 499, 501-502, lv denied 3
NY3d 682).




Entered:   May 8, 2015                          Frances E. Cafarell
                                                Clerk of the Court